Citation Nr: 1418707	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-11 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 14, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran had active service from January 1980 to June 1990 and from June 2005 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied entitlement to a TDIU.  Thereafter, an October 2011 rating decision granted TDIU, effective November 4, 2011.  However, that decision does not constitute a full grant of the benefit sought on appeal.  Thus, the Board has limited its consideration accordingly.

The Board also notes that in the May 2012 substantive appeal, the Veteran requested a Travel Board hearing.  However, in written correspondence from the Veteran's representative, on the Veteran's behalf, it was reported that the Veteran no longer desired a hearing and that a decision be made on his appeal.  The Board finds that the request for a hearing has been withdrawn.  

(The issues of entitlement to service connection for a right shoulder disability and a left shoulder disability and entitlement to an effective date earlier than April 6, 2007, for the grant of service connection for posttraumatic stress disorder, are the subject of a separate decision issued simultaneously with this decision under a separate docket number.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in the Veteran's April 2011 application for increased compensation based on unemployability, he indicated that he last worked on April 25, 2011, but that he became too disabled to work on November 13, 2010.   The discrepancy in dates needs to be clarified.  No attempts were apparently made to send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to the Veteran's prior employer.  The Board is aware that the Veteran informed the RO that he did not think his prior employer would respond.  However, that does not relieve the RO from its duty to initiate a request of pertinent information in the development of the claim.  Therefore, appropriate steps must be undertaken on remand to have the Veteran's most recent employer complete a Request for Employment Information Form in order to clarify the dates he was employed and the reasons for his departure from the job.  38 U.S.C.A § 5103A(b)(1) (West 2002).

Further, the Board has not yet undergone a VA examination with respect to the TDIU claim.  In light of the additional grant of service connection for bilateral shoulder disabilities, in the separate decision issued by the Board on this same date, the Board finds that a VA examination and opinion are necessary to determine the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment for the period prior to November 4, 2011.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In addition, evidence associated with the claims file shows that the Veteran has applied for Social Security Administration (SSA) disability benefits, and was appealing an unfavorable decision.  Records associated with the Veteran's SSA disability benefits application, including medical records and other evidence supporting the application, could be relevant to the Veteran's claim, and should be obtained on remand.  Haynes v. Brown, 9 Vet. App. 67 (1996).

Prior to scheduling the examination, all outstanding VA medical records dated from September 2013 to the present should be obtained and associated with the record.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send a request for Employment Information, VA Form 21-4192, to the Veteran's identified employers as shown on the application for TDIU.  If additional information is required, contact the Veteran for the required information such as addresses.  The Veteran should be notified of any negative response and given an appropriate amount of time to respond.

2.  Obtain all outstanding VA medical records dated from September 2013 to the present. 

3.  Contact the Social Security Administration  and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant should be notified.

4.  Then, schedule the Veteran for a VA examination regarding the claim of entitlement to a TDIU prior to November 4, 2011.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities (PTSD, bilateral knee disabilities, bilateral elbow disabilities, bilateral plantar fasciitis, tinnitus, and bilateral shoulder disabilities), alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation prior to November 4, 2011.  A complete rationale for any opinion expressed and conclusion reached should be provided.

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

